Citation Nr: 1612198	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-48 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied service connection for a heart disability.

The Veteran participated in an informal Decision Review Officer (DRO) hearing in May 2011.  A summary of that hearing is of record.

The Board previously remanded this claim for additional development in January 2014, and now it returns to the Board for further review.

The Board also remanded a claim for service connection for a skin disorder of the feet in January 2014.  However, in a September 2014 rating decision, the Appeals Management Center (AMC) granted service connection for hyperhidrosis and assigned a 0 percent rating effective from October 21, 2008.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board previously remanded the Veteran's claim for service connection for a heart disability, in part, to obtain a VA examination and opinion as to whether the Veteran's preexisting heart murmur was aggravated by service, including as a result of asbestos exposure in service.  The examiner was also instructed to opine as to whether any current heart disability is related to service, including asbestos exposure in service.

A VA opinion was obtained in March 2014.  The examiner noted that the Veteran entered service with a functional heart murmur that was benign, and that he later developed ischemic heart disease treated with surgery in 1984.  The examiner opined that the Veteran's current ischemic heart disease was not caused by, or the result of, his heart murmur.

Unfortunately, this opinion is not adequate.  The examiner did not address whether the Veteran's preexisting heart murmur was aggravated by service, and did not opine as to whether his current ischemic heart disease is related to service, including asbestos exposure in service.  Therefore, the case must be remanded for corrective action.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

According to his DD Form 214, the Veteran's military occupational specialty (MOS) in service was boatswain's mate.  This MOS has been identified as having a "minimal" probability of asbestos exposure.  M21-1, Part IV, Subpart ii, 1.I.3.c.  In such cases, asbestos exposure is conceded for the purposes of scheduling an examination.  M21-1, Part IV, Subpart ii, 1.I.3.e.  Therefore, the examiner must presume that the Veteran was exposed to asbestos in service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the March 2014 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's preexisting heart murmur was aggravated by service, including as a result of asbestos exposure in service.  For the purposes of this opinion, the examiner must assume that the Veteran was exposed to asbestos during service.

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The examiner must also provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's current ischemic heart disease is etiologically related to service, to include asbestos exposure during service.  Again, the examiner must assume that the Veteran was exposed to asbestos during service.

Although the examiner must review the claims file, his attention is specifically drawn to the following evidence:

a.  A September 1964 enlistment examination noted a functional systolic heart murmur, determined to not be currently disabling.

b.  An August 1968 separation examination was within normal limits.

c.  VA records from January 1974 show the Veteran complained of chest pain for the past 4 years.  A history of a systolic murmur since 1964 was noted, and the murmur was detected on objective testing.  The Veteran was reassured about the murmur.

d.  Private records dated April 2010 noted diagnoses of an atrial flutter with slow ventricular response, sick sinus syndrome, tachybrady syndrome, an old myocardial infarction, coronary artery disease with history of bypass surgery, pacemaker placement, hypertension, and hyperlipidemia.

e.  Private records dated March 2011 noted a history of a coronary artery bypass in 1984.  The Veteran reported doing well until 1999, when he had a myocardial infarction.  He again did well from a cardiac standpoint until April 2010, when he was found to be in atrial flutter.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

2.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for a heart disability.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

